

[logo.jpg]
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
T 215 701 9555 F 215 701 8282
 
135 East 57th Street, 21st Floor
New York, NY 10022
T 646 673 8000 F 646 673 8100
 
www.cohenandcompany.com

 
Private and Confidential
 
October 26, 2009
 
Samuel Hillier
Cohen & Company Financial Management, LLC
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
 
RE:
Cascade Bancorp Trust Preferred Securities Exchange Offer

 
Dear Mr. Hillier:
 
As you are aware, Cohen & Company Securities, LLC has been engaged by Cascade
Bancorp (“Cascade” and/or the “Company”) to act as exclusive advisor to the
Company in connection with a restructuring and/or an exchange of its trust
preferred securities held in collateralized debt obligations under your
management (the “Alesco CDOs”) having an aggregate principal amount of
$66,500,000 (the “TPS”) according to the following schedule:
 
Trust Name
 
Principal Amount
 
Alesco CDO
Cascade Bancorp Trust I
  $ 20,000,000  
Alesco Preferred Funding VI
Cascade Bancorp Statutory Trust II
  $ 13,250,000  
Alesco Preferred Funding X
Cascade Bancorp Statutory Trust III
  $ 13,250,000  
Alesco Preferred Funding X
Cascade Bancorp Statutory Trust IV
 
$
$
10,000,000
10,000,000
 
Alesco Preferred Funding XI
Alesco Preferred Funding XIV

 
As you may be aware, the Company has lost in excess of $166 million over the
past 6 quarters and is currently in deferral on the TPS. In addition, the
Company’s primary operating subsidiary, Bank of the Cascades (the “Bank”),
entered into a Cease and Desist (“C&D”) order with both the FDIC and the Oregon
Division of Finance and Corporate Securities on August 27, 2009. Among other
things, this C&D requires that the bank achieve a Tier 1 Leverage Ratio of 10%
within 150 days of said agreement.
 
As a result of the aforementioned losses and C&D requirements, the Company is
pursuing an equity capital raise (“Capital Raise”) and has filed a corresponding
registration statement. We believe that the success of this Capital Raise and in
all reality, the future viability of the Company, is contingent upon the
execution of a restructuring and/or an exchange of the TPS.

 
 

--------------------------------------------------------------------------------

 

Cohen & Company Financial Management, LLC
October 26, 2009
Page 2
 
To this end, the Trust Preferred Exchange Term Sheet attached hereto as Annex A
details the transaction we propose for Cascade to purchase the TPS from the
respective Alesco CDOs (the “Proposed Transaction”). We believe the Proposed
Transaction is fair and provides your investors with the potential for a 20%
overall recovery, which is materially higher than your current carrying value
and we believe, markedly higher than what you are likely to receive if the
Company cannot raise additional capital.
 
Please note that consummation of the Proposed Transaction will require Cohen &
Company Financial Management, LLC (the “Collateral Manager”), and the affected
Alesco CDOs under its management, to transfer to the Company all rights and
title to, and interest in, the TPS. Furthermore, by entering into the Proposed
Transaction, the Collateral Manager will acknowledge all obligations under all
of the TPS shall be deemed fully discharged and that neither it nor its affected
Alesco CDOs shall receive or have any claim for any future, deferred, or past
due payments on the TPS and accrued or penalty interest thereon, whether or not
any of such payments are due or accrued or unpaid. Lastly, the Collateral
Manager and its affected Alesco CDOs will also release Cascade and any and all
officers, directors, affiliates and subsidiaries from any claims whatsoever
relating to, in connection with, or arising out of the Alesco CDOs’ investments
in the TPS.
 
The Collateral Manager represents and warrants that it has the requisite power
and authority to enter into this letter agreement and perform its obligations
hereunder.
 
Each of Cascade and the Collateral Manager hereby represents and warrants that
it has not, nor any person acting on any of their behalf have engaged, or will
engage, in any form of “general solicitation or general advertising” (within the
meaning of Regulation D under the Securities Act of 1933, as amended) in
connection with any offer or sale of the TPS.
 
Each of Cascade and the Collateral Manager hereby represents and warrants that
this letter agreement constitutes the legal, valid and binding obligation of
each of them, enforceable against each of them, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principals of equity.
 
Please indicate your agreement with the foregoing terms of the Proposed
Transaction by signing below and returning to us the enclosed duplicate of this
document, whereupon this document and your acceptance shall represent a binding
agreement between Cohen & Company Financial Management, LLC, as Collateral
Manager, and Cascade Bancorp.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

Cohen & Company Financial Management, LLC
October 26, 2009
Page 3



 
Very truly yours,
     
COHEN & COMPANY SECURITIES, LLC




 
By:
/s/ Christopher Ricciardi




 
Name:
Christopher Ricciardi




 
Title:
CEO

 
AGREED AND ACCEPTED AS OF
___________________, 2009


COHEN & COMPANY FINANCIAL MANAGEMENT, LLC, AS COLLATERAL
MANAGER


By:
/s/ Kenneth R. Smith   



Name:
/s/ Kenneth R. Smith  



Title:
 
CCO 
 



AGREED AND ACCEPTED AS OF
October 23, 2009
 
CASCADE BANCORP


By:
/s/ G.D. Newton  



Name:
G.D. Newton  



Title:
EVP/CFO  


 
 

--------------------------------------------------------------------------------

 

Cohen & Company Financial Management, LLC
October 26, 2009
Page 4
 
Annex A
 
Trust Preferred Exchange Term Sheet
 
Privileged and Confidential



Securities Subject to Offer
 
Cascade Bancorp Trust I ($20,000,000), Cascade Bancorp Statutory Trust II
($13,250,000), Cascade Bancorp Statutory Trust III ($13,250,000), and Cascade
Bancorp Statutory Trust IV ($20,000,000).
     
Consideration
 
Mandatorily redeemable Senior Notes (“Notes”) with an aggregate original
principal balance of $13,300,000, representing 20% of the original principal
balance of the TPS. The Notes will be issued in certificated form to the Alesco
CDOs in transactions exempt from registration under the Securities Act of 1933,
as amended.
     
Senior Notes Interest Rate
 
7.5% fixed per annum
     
Senior Notes Interest Accrual
 
Interest on the Notes shall begin accruing on the latter of January 1, 2010 or
the date of closing on the basis of 360-day year composed of twelve 30-day
months.
     
Payment Frequency
 
Quarterly
     
Payment Dates
 
3/15, 6/15, 9/15 and 12/15, commencing on 3/15/2010
     
Redemption Triggers
 
The Company shall redeem the Notes for cash upon the fifth day following the
closing of a Capital Raise.
     
Senior Notes Maturity
 
Five years from date of closing.
     
Closing of Transaction
 
One day prior to the pricing of the Company’s Capital Raise. It is currently
anticipated that the pricing of the Company’s Capital Raise will occur on or
before June 30, 2010.
   
 
Regulatory Approval
 
Consummation of the Proposed Transaction is subject to prior approval by the
Company’s and the Bank’s primary state and Federal Regulators.
     
Expenses
 
Each party shall be responsible for its own expenses relating to the Proposed
Transaction, including, but not limited to, the fees and expenses of its own
legal counsel.
     
Governing Law
 
All documents will be governed by New York law.
     
Completion of Transaction
  
Each of the Company and the Collateral Manager hereby agrees to take such action
or execute such documents reasonably necessary or desirable to complete the
Proposed Transaction.


 
 

--------------------------------------------------------------------------------

 